DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 2nd temperature sensor of claims 13 & 14, the thermoacoustic generator of claim 14, and the vibration dampening apparatus of claim 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: there is an apparent typo in paragraph 0001.  In paragraph 0001, “60/598,602” should be -- 62/598,602 -- and also needs corrected in the ADS.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: some parts are shown in the table but are not mentioned or described in the specification.  Further, the “recoil stabilization mechanism” in the table is labeled as ref # 30 (not in figures) and ref # 300.  (in figures)  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the thermoacoustic generator and the vibration dampening apparatus are not shown in the figures or disclosed in the specification.  A thermoelectric generator is disclosed but not both a thermoelectric generator and a thermoacoustic generator.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In claim 1, line 21, the means for compressing air is disclosed and shown in the specification and figures as the pressure wave generator.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term "about" in claim 1, lines 5 & 10-11, is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “about 800 degrees Celsius” in claim 1, lines 5 & 10-11, as -- 800 degrees Celsius --.  
The term "about" in claim 1, lines 19-20, is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “about 35 degrees Celsius to about 1,650 degrees Celsius” in claim 1, lines 5 & 10-11, as -- 35 degrees Celsius to 1,650 degrees Celsius --.  

Allowable Subject Matter
Claims 1-16 are allowed.  However, the 112 issues and the objection issues need to be addressed.  
The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claim 1, 
The prior art does not disclose or suggest the claimed “a second vessel having an exterior surface and an interior surface defining a second chamber and disposed concentrically and coaxially inside the first chamber of the first vessel, the interior surface of the second vessel having an inlet configured to receive and retain compress air in the second chamber, and to selectively discharge the compressed air through an outlet configured to produce a pressure wave to extinguish fires, and means for compressing air in the second chamber of the second vessel” in combination with the remaining claim elements as set forth in claim 1.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Akcasu (Pub No. US 2010/0065288 A1) discloses an aerial vehicle, a fire extinguishing apparatus, a 1st vessel, a 1st chamber, a propulsion system, an onboard GPS to transmit flight path to remote location, a flight control system, a command module, a flight assembly system, wings, elevators, ailerons, rudder, and thrust vector nozzles.  The references Thomas (Pub No. US 2019/0185163 A1) & Thomas (Pub No. US 2019/0337620 A2) are a similar case with the same Inventor and Assignee and same parent application as the Instant Application.  The reference Tran et al. (Pub No. 2017/0259098 A1) discloses an apparatus for st vessel, a 1st chamber, a 2nd vessel, a 2nd chamber disposed concentrically and coaxially inside the 1st vessel and the 1st chamber.  The reference Thomas (Pub No. US 2009/0120653 A1) discloses a 1st vessel constructed of a ceramic matrix composite material and includes a thermal insulating material.  The references Thomas (Pub No. US 2005/0139363 A1) & Thomas (Pub No. US 2009/0321094 A1) each disclose an aerial vehicle, a fire extinguishing apparatus, a first vessel, a first chamber, a compression mechanism, an inlet, an outlet, a ceramic matrix composite material, an elastic bladder, an air backflow valve, a cylindrical shaped first chamber with one dome-shaped end, a GPS, a flight control system, a command module, a propulsion system, a thrust vectoring system, a second vessel, a second chamber disposed concentrically and coaxially inside the first chamber of the first vessel, a thermal insulating material to maintain an internal temperature below 35 degrees Celsius in an environment from 35 degrees Celsius to 1,650 degrees Celsius.  The reference Dyson, Jr. et al. (US Patent No. 9,163,581 B2) discloses a thermoelectric generator and a thermoacoustic generator to derive electric power from a temperature difference.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647